ORDER

PER CURIAM.
Defendants Center Group, Inc. and Deme-trious J. (Jim) Zavradinos1 appeal from the trial court’s judgment against them on a claim of negligence per se. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
The judgment is affirmed in accordance with Rule 84.16(b).

. Zavradinos was named “James” in the petition.